   Case: 4:21-cv-00030-DDN Doc. #: 6 Filed: 04/01/21 Page: 1 of 2 PageID #: 25




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOHNATHAN S. MITCHELL,                            )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:21-cv-30-DDN
                                                  )
BECKY POST and BELLEFONTAINE                      )
HABILITATION CENTER,                              )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Plaintiff Johnathan S. Mitchell

initiated this action on or about January 6, 2021 by filing a complaint using this Court’s

employment discrimination complaint form. He sought and was granted leave to proceed in forma

pauperis, and the Court reviewed the complaint pursuant to 28 U.S.C. § 1915(e)(2). The Court

determined that while it appeared plaintiff sought to redress employment discrimination, he neither

described the claims he wished to bring before the Court, nor alleged facts that would allow the

Court to discern his actual claims. On February 19, 2021, the Court entered an order directing

plaintiff to file an amended complaint. In that order, the Court clearly described the deficiencies

of the complaint, gave plaintiff clear instructions about how to prepare the amended complaint,

and cautioned plaintiff that his case could be dismissed if he failed to timely comply. Plaintiff’s

response was due to the Court on March 12, 2021.

       To date, plaintiff has neither filed an amended complaint, nor sought additional time to do

so. Plaintiff was given meaningful notice of what was expected, cautioned that his case would be

dismissed if he failed to timely comply, and given significant additional time to comply. Therefore,

this action will be dismissed at this time, without prejudice, due to plaintiff’s failure to prosecute
   Case: 4:21-cv-00030-DDN Doc. #: 6 Filed: 04/01/21 Page: 2 of 2 PageID #: 26




his case and his failure to comply with this Court’s February 19, 2021 order. See Fed. R. Civ. P.

41(b); see also Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a district court has the power

to dismiss an action for the plaintiff’s failure to comply with any court order); Dudley v. Miles,

597 F. App’x 392 (8th Cir. 2015) (per curiam) (affirming dismissal without prejudice where pro

se plaintiff failed to file an amended complaint despite being cautioned that dismissal could result

from failure to do so).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice pursuant

to Rule 41(b) of the Federal Rules of Civil Procedure. A separate order of dismissal will be entered

herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 1st day of April, 2021.



                                                 _______________________________________
                                                 E. RICHARD WEBBER
                                                 SENIOR UNITED STATES DISTRICT JUDGE
